Citation Nr: 1523518	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  14-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An October 2011 VA examination report indicates that a clinician reviewed VA treatment records that date back to 2000 before offering an opinion regarding the etiology and possible onset of the Veteran's claimed hepatitis C.  The Board finds that the Veteran's record is negative for evidence of postservice VA medical treatment prior to 2006 and is negative for evidence of any non-VA medical treatment.  Thus, in light of VA's duty to assist with claim development, the Board finds that a remand is necessary to obtain any missing VA or non-VA medical records that may be relevant to the present claim.  38 U.S.C.A. § 5103A (West 2014).

If additional medical evidence is obtained, the Board finds that VA should also obtain an opinion regarding the etiology and possible onset of the Veteran's claimed condition in light of the new evidence.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide, or authorize VA to obtain, records of his postservice medical treatment by non-VA providers.  In addition, associate with the claims file records of the Veteran's VA treatment from 1975 to 2006.  All evidence that is obtained must be associated with the claims file and VA's efforts to assist the Veteran in obtaining evidence should be documented.  Any negative responses must be documented in the claims file.

Also, notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of his exposure to hepatitis C risk factors or the onset of symptoms related to hepatitis C.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  If additional medical evidence is obtained, obtain a supplemental opinion regarding the onset and etiology of the Veteran's hepatitis C from the October 2011 VA medical examiner.  If, for whatever reason, this examiner is no longer available or able to provide a supplemental opinion, then obtain an opinion from a different clinician.  If this is the case, it may be necessary to have the Veteran reexamined, but this is left to the clinician's discretion as to whether another examination is needed or whether the requested medical comment can be provided with review of the claims file.

The claims folder should be made available to and reviewed by the clinician, and the accompanying report should reflect that such review was accomplished.  All findings should be reported in detail.

The clinician should opine as to whether it is at least as likely as not that the Veteran's hepatitis C first manifested in service or is otherwise related to his active service.  In offering this opinion, the clinician should consider both the medical and lay evidence of record, which includes a December 1974 note of "possible" hepatitis in the Veteran's service treatment records (STRs), STRs that document venereal disease, and a January 2014 statement that he has not engaged in any intravenous drug use.

The rationale for all opinions expressed should be provided.  If the clinician is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided and indicate whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3.  After completing the above development, readjudicate the claim.  If the claim on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




